     Case 2:19-cv-10428-AC-MKM ECF No. 1 filed 02/12/19   PageID.1   Page 1 of 8



                     UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TRUSTEES OF THE OPERATING ENGINEERS’
LOCAL 324 PENSION FUND, OPERATING
ENGINEERS’ LOCAL 324 HEALTH
CARE PLAN, OPERATING ENGINEERS’ LOCAL
324 VACATION & HOLIDAY FUND, OPERATING
ENGINEERS’ LOCAL 324 RETIREE BENEFIT FUND,
OPERATING ENGINEERS’ LOCAL 324 APPRENTICESHIP
FUND, and OPERATING ENGINEERS’ LOCAL 324
DEFINED CONTRIBUTION PLAN,
Trust Funds Established and Administered
Pursuant to Federal Law,

             Plaintiffs,                              Case No. 19-cv-
v.                                                    Hon.

BLUE RIBBON CONTRACTING, INC.,
a Michigan corporation, NANCY E. TREDER,
individually, and MATTHEW A. TREDER, individually,

             Defendants.

DAVID J. SELWOCKI (P51375)
JESSICA L. SCHUHRKE (P77561)
Sullivan, Ward, Asher & Patton, P.C.
Attorneys for Plaintiffs
25800 Northwestern Hwy., Suite 1000
Southfield MI 48075
(248) 746-0700
(248) 746-2760 fax
dselwocki@swappc.com
jschuhrke@swappc.com

                                  COMPLAINT

       NOW COME the above-named Plaintiffs, by and through their attorneys,

SULLIVAN, WARD, ASHER & PATTON, P.C., and for their Complaint against
   Case 2:19-cv-10428-AC-MKM ECF No. 1 filed 02/12/19    PageID.2   Page 2 of 8



Defendants, BLUE RIBBON CONTRACTING, INC., a Michigan corporation,

NANCY E. TREDER, individually and MATTHEW A. TREDER, individually, state

as follows:

      1.      Plaintiffs are the Trustees of the OPERATING ENGINEERS’ LOCAL

324 PENSION FUND, OPERATING ENGINEERS’ LOCAL 324 HEALTH CARE

PLAN, OPERATING ENGINEERS’ LOCAL 324 VACATION & HOLIDAY

FUND, OPERATING ENGINEERS’ LOCAL 324 RETIREE BENEFIT FUND,

OPERATING ENGINEERS’ LOCAL 324 APPRENTICESHIP FUND, and

OPERATING ENGINEERS’ LOCAL 324 DEFINED CONTRIBUTION PLAN,

(hereinafter referred to as “FUNDS”). The Funds are Trust Funds established under

and administered pursuant to Section 302 of the Labor Management Relations Act

(hereinafter referred to as “LMRA”), 29 USC §186; and the Employee Retirement

Income Security Act of 1974 (hereinafter referred to as “ERISA”), 29 USC §1001 et

seq., with administrative offices in the Township of Bloomfield, Oakland County,

Michigan.

      2.      Defendant BLUE RIBBON CONTRACTING, INC., is a Michigan

corporation with its principal offices in the State of Michigan (hereinafter “BLUE

RIBBON”).

      3.      Defendants NANCY E. TREDER and MATTHEW A. TREDER,

(hereinafter “INDIVIDUAL DEFENDANTS”) are individuals who are the principal


                                        2
   Case 2:19-cv-10428-AC-MKM ECF No. 1 filed 02/12/19      PageID.3   Page 3 of 8



owners and officers of BLUE RIBBON. The INDIVIDUAL DEFENDANTS are

responsible for running the day-to-day operations of BLUE RIBBON and is

responsible for all its decisions pertaining to the payment of contributions to the

FUNDS, including decisions whether to pay contributions.

      4.     The INDIVIDUAL DEFENDANTS are an employer or agent of an

employer engaged in commerce and in an industry or activity affecting commerce as

defined in §501(1) and (3) of the LMRA, 29 USC §142(1) and (3), and within the

meaning of §301(A) of the LMRA, 29 USC §185(A), or the agents acting in the

interest of such an employer as defined in §501(3) of the LMRA, 29 USC §142(3).

CRIMMINS is an employer within the meaning of §3(5) of ERISA, 29 USC

§1002(5), and are thus obligated to make contributions to a multi-employer Plan

within the meaning of 29 USC §1145.

      5.     The Plaintiffs administer the FUNDS pursuant to the terms and

provisions of their respective Agreements and Declarations of Trust. The FUNDS

have been established pursuant to a Collective Bargaining Agreement heretofore

entered into between Local Union No. 324, and 324-A Union of Operating Engineers,

AFL-CIO (hereinafter referred to as “Union”) and certain Employers and Employer

Associations, whose members employ members of the Union, and are required to be

maintained and administered in accordance with the provisions of the LMRA, ERISA

and other applicable state and federal laws.


                                           3
   Case 2:19-cv-10428-AC-MKM ECF No. 1 filed 02/12/19       PageID.4   Page 4 of 8



      6.     At all times relevant hereto, Defendant BLUE RIBBON was signatory to

a Collective Bargaining Agreement with the Union.

      7.     The FUNDS are third-party beneficiaries of the Collective Bargaining

Agreement.

      8.     Pursuant to the terms and provisions of the Collective Bargaining

Agreement between BLUE RIBBON and the Union, BLUE RIBBON agreed to pay,

in addition to wages, employee fringe benefit contributions to the FUNDS for each

employee employed by LINDBERG, and covered by the Agreement.

      9.     That pursuant to the provisions of the CBA and the Plan and Trust

documents of the FUNDS, contributions become vested plan assets on the date on

which they are due.

      10.    That pursuant to the Collective Bargaining Agreements, Defendant

BLUE RIBBON is required to make fringe benefit contribution payments to be
                                                                  th
remitted with the standard contribution form no later than the 15 day of the month

following the month in which the hours were worked.

      11.    That pursuant to the Collective Bargaining Agreement, when such

submission of payments and contributions are not timely made, the signatory

employer is charged with liquidated damages, costs of collection and attorney fees.

      12.    That, pursuant to the Collective Bargaining Agreement and in

accordance with the Agreement and Declaration of Trust for each of the FUNDS, the


                                          4
   Case 2:19-cv-10428-AC-MKM ECF No. 1 filed 02/12/19        PageID.5    Page 5 of 8



Trustees acting thereunder are authorized and empowered to examine and copy the

payroll records and books of a signatory employer to permit such Trustees to

determine whether such an employer is making full payments as required under the

Collective Bargaining Agreement

      13.    That Plaintiffs are entitled as a matter of law to enforce collection of

such delinquent fringe benefits pursuant to 29 USC §1132(g)(2) and Section 1145.

      14.    This court has jurisdiction pursuant to Section 301 of the LMRA, 29

USC §185, this being an action arising out of a Collective Bargaining Agreement

between the labor organization and an employer. Jurisdiction and venue are also

proper pursuant to 29 USC §1132(e).

   COUNT I – Breach of Collective Bargaining Agreement and 29 USC §1145

      15.    Plaintiffs hereby incorporate and adopt by reference paragraphs 1

through 14 above as though fully set forth herein.

      16.    That notwithstanding its contractual obligations, BLUE RIBBON has

failed and refused to pay its obligations, therefore violating the Collective Bargaining

Agreements and various provisions of ERISA, including but not limited to 29 USC

§1145.

      17.    Plaintiffs are without adequate remedy at law and will suffer immediate,

continuing and irreparable injury, loss and damage unless Defendants are ordered to

specifically perform all obligations on Defendants’ part required to be performed


                                           5
   Case 2:19-cv-10428-AC-MKM ECF No. 1 filed 02/12/19        PageID.6   Page 6 of 8



under the Collective Bargaining Agreement and are restrained from continuing to

refuse to perform as thereunder required.

      WHEREFORE, Plaintiffs request that this Honorable Court grant the

following relief:

      A.     Order an injunction against Defendants restraining them from continuing
             violations of the Collective Bargaining Agreement as set forth above;

      B.     Enter an Order that BLUE RIBBON, INC., open its books and records
             for a complete payroll audit;

      C.     Enter a Judgment in favor of Plaintiffs against Defendants BLUE
             RIBBON, INC., NANCY E. TREDER and MATTHEW A. TREDER,
             individually, for all unpaid fringe benefit contributions, including those
             set forth in the above ordered audit, together with any liquidated
             damages thereon, accumulated interest, actual attorney fees, court costs,
             audit and other collection costs mandated by 29 USC §1132(g)(2), and
             such other sums as may become due to the FUNDS during the pendency
             of this action;

      D.     Enter an Order that jurisdiction of this matter be retained pending
             compliance with the Court’s Orders; and

      E.     Any such other, further, or different relief as may be just and equitable
             under the circumstances.

                      COUNT II – Breach of Fiduciary Duties
                    of Nancy E. Treder and Matthew A. Treder

      18.    Plaintiffs hereby incorporate and adopt by reference paragraphs 1

through 17 above as though fully set forth herein.

      19.    NANCY E. TREDER and MATTHEW A. TREDER are fiduciaries with

respect to the various fringe benefit plans within the meaning of ERISA, 29 USC


                                            6
   Case 2:19-cv-10428-AC-MKM ECF No. 1 filed 02/12/19        PageID.7   Page 7 of 8



§1002(21)(A) in that they exercised discretionary authority or control respecting

management or disposition of the assets of the plans.

      20.    By engaging in the acts and omissions described, NANCY E. TREDER

and MATTHEW A. TREDER have breached their fiduciary duties regarding the

FUNDS within the meaning of 29 USC §1104(a)(1)(A).

      21.    NANCY E. TREDER and MATTHEW A. TREDER are personally

liable based on breaching their fiduciary duties pursuant to 29 USC §1109(a).

      WHEREFORE, Plaintiff FUNDS request that this Honorable Court grant the

following relief:

      A.     Order an injunction against Defendants restraining them from continuing
             violations of the Collective Bargaining Agreement as set forth above;

      B.     Enter an Order that BLUE RIBBON, INC., open its books and records
             for a complete payroll audit;

      C.     Enter a Judgment in favor of Plaintiffs against Defendants BLUE
             RIBBON, INC., NANCY E. TREDER and MATTHEW A. TREDER,
             individually, for all unpaid fringe benefit contributions, including those
             set forth in the above ordered audit, together with any liquidated
             damages thereon, accumulated interest, actual attorney fees, court costs,
             audit and other collection costs mandated by 29 USC §1132(g)(2), and
             such other sums as may become due to the FUNDS during the pendency
             of this action;

      D.     Enter an Order that jurisdiction of this matter be retained pending
             compliance with the Court’s Orders; and

      E.     Any such other, further, or different relief as may be just and equitable
             under the circumstances.



                                          7
    Case 2:19-cv-10428-AC-MKM ECF No. 1 filed 02/12/19     PageID.8   Page 8 of 8



                                    Respectfully submitted,

                                    SULLIVAN, WARD,
                                      ASHER & PATTON, P.C.

                                    /s/David J. Selwocki
                                    Attorney for Plaintiffs
                                    25800 Northwestern Hwy., Suite 1000
                                    Southfield, MI 48075
                                    (248) 746-0700
                                    dselwocki@swappc.com
                                    P51375
Dated: February 12, 2019
W2260854.DOC/A56-117351




                                       8
